Title: Memorandum to Albert Gallatin, [ca. 21 February] 1810
From: Madison, James
To: Gallatin, Albert


[ca. 21 February 1810]
The sea-letter, as its name & its address, import are meant to verify the ship on the High seas. As Belligerents alone have a right to such a verification, is not the Document unnecessary when there is no belligerent. If the verifying papers, intended for the Jurisdiction at the port of destination be not at present suitable or sufficient, should not some other more appropriate than the sea letter, be provided?
J. M.
